TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-02-00027-CV




                                  Robert L. Collins, Appellant


                                                 v.


                Texas Natural Resources Conservation Commission, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       NO. 99-13369, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




               On January 18, 2002, appellant Robert Collins filed a notice of appeal. On February

19, 2002, the district clerk informed this Court that appellant had not made arrangements to pay for

preparation of the clerk’s record. On February 25, 2002, this Court informed appellant that he

needed to make arrangements to pay for the clerk’s record or his appeal may be dismissed for want

of prosecution. This Court gave appellant until March 7, 2002 to respond and make arrangements

to pay for the preparation of the clerk’s record. Appellant has not made arrangements to pay for the

record or responded to this Court’s letter. See Tex. R. App. P. 42.3(c).
              The appeal is dismissed for want of prosecution.




                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: March 28, 2002

Do Not Publish




                                                 2